  Case 4:20-cv-00687-SDJ Document 4 Filed 10/06/20 Page 1 of 1 PageID #: 48


                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

LA’SHADION SHEMWELL, ET AL.               §
                                          §
v.                                        §   CIVIL NO. 4:20-CV-687-SDJ
                                          §
CITY OF MCKINNEY, TEXAS                   §

                                      ORDER

      Before the Court is Defendant City of McKinney, Texas’s Motion to Dismiss

Under Rule 12(b)(6) and Brief in Support. (Dkt. #3). A hearing on the motion is now

set for October 22, 2020, at 9:30 a.m., in Room 105 of the United States Courthouse,

7940 Preston Road, Plano, Texas, 75024.

      Additionally, in their complaint Plaintiffs request injunctive relief concerning

the recall election involving Plaintiff La’Shadion Shemwell on November 3, 2020.

(Dkt. #1 at 16). However, Plaintiffs have inexplicably failed to file a motion for a

preliminary
      .     injunction. See Local Rule CV-65 (“An application . . . for a preliminary

injunction shall be made on an instrument separate from the complaint.”).

      It is therefore ORDERED that, if Plaintiffs seek injunctive relief prior to the

referenced election, they must file a motion for a preliminary injunction. Any such

motion should be filed on or before October 9, 2020. If a preliminary injunction

motion is filed, it will be considered at the October 22 hearing in addition to

Defendant’s dismissal motion.


         So ORDERED and SIGNED this 6th day of October, 2020.




                                                    ____________________________________
                                                    SEAN D. JORDAN
                                                    UNITED STATES DISTRICT JUDGE
